   2:20-cv-03904-SAL-TER          Date Filed 03/23/21      Entry Number 26       Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Chandel Richard Hoffman,                  )
Black Hills Holdings, LLC,                )         C/A No. 2:20-cv-3904-SAL
                                          )
                           Plaintiffs,    )
                                          )
v.                                        )         OPINION & ORDER
                                          )
American Express Company, Berkshire       )
Hathaway, Inc., The Vanguard Group, Inc., )
BlackRock, Inc., SSgA Funds Management )
Co., LLP, Dodge & Cox,                    )
                                          )
                           Defendants. )
___________________________________ )

   This matter is before the Court for review of the February 3, 2021 Report and Recommendation

of United States Magistrate Judge Thomas E. Rogers, III (the “Report”), made in accordance with

28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.). [ECF No. 21.] In the Report,

the Magistrate Judge recommends that Plaintiff Black Hills Holdings, LLC be terminated as a

Plaintiff in this action and the Complaint deemed a nullity to the extent it pertains to the LLC.

Further, the Magistrate Judge recommends that this court dismiss Defendants Berkshire Hathaway,

Inc., The Vanguard Group, Inc., BlackRock, Inc., SSgA Funds Management, Inc., Wellington

Management Co., LLP, and Dodge & Cox with prejudice and without issuance of service of

process. By way of separate order, the Magistrate Judge authorized issuance of a summons on the

remaining defendant, American Express Company. Attached to the Report was a Notice of Right

to File Objections. Id. at p.7. No party filed objections to the Report, and the time for response

has lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this



                                                1
   2:20-cv-03904-SAL-TER            Date Filed 03/23/21       Entry Number 26        Page 2 of 2




court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, ECF No. 21,

and incorporates the Report by reference herein. Accordingly, Plaintiff Black Hills Holdings, LLC

is hereby TERMINATED as a Plaintiff in this action and the Complaint is hereby STRICKEN

to the extent it seeks relief on behalf of the LLC. Further, Defendants Berkshire Hathaway, Inc.,

The Vanguard Group, Inc., BlackRock, Inc., SSgA Funds Management, Inc., Wellington

Management Co., LLP, and Dodge & Cox are DISMISSED with prejudice and without issuance

of service of process. The case proceeds as to Defendant American Express Company.

   IT IS SO ORDERED.


                                                               /s/ Sherri A. Lydon
                                                               United States District Judge
March 23, 2021
Florence, South Carolina




                                                  2
